DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/06/2021 has been entered.
Claims 1-9, 12-15, 17-20 and 22 are pending in the present application.
Applicants elected previously the invention of Group II, drawn to a method for treating an ischemic heart in a subject comprising administering autologous miR-375 inhibited stem cell into the subject.  Applicants further elected the following species:  (a) SEQ ID NO: 1; and (ii) intravenous administration.
Claims 1-7 and 20 were withdrawn previously from further consideration because they are directed to non-elected inventions.  Claim 12 was also withdrawn previously from further consideration because it is directed to a non-elected species.
Accordingly, amended claims 8-9, 13-15, 17-19 and 22 are examined on the merits herein with the above elected species.

Response to Amendment


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new ground of rejection.
In claims 15 and 17, it is unclear what is encompassed by the limitation “the subject”.  Which particular subject do Applicants refer to in the limitation?  The subject from which a stem cell is isolated or the subject having an ischemic heart?  Clarification is requested because the metes and bounds of the claim are not clearly determined.  For the purpose of a compact prosecution, the examiner interprets the limitation to refer to the subject having an ischemic heart.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 18-19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  This is because dependent claims 18-19 recite the limitation “to a target tissue” and “a cardiac tissue”, respectively; and yet independent claim 8 already recites “A method of treating an ischemic heart in a mammalian subject”; and therefore the scope of a target tissue and/or a cardiac tissue in dependent claims is broader than an ischemic heart that is in need of treatment as recited in independent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This is a new ground of rejection.
Webster already disclosed at least a method of treating an ischemia-related disease such as a coronary artery disease (CAD) in a subject (e.g., human subject), the method comprises: (a) isolating autologous stem cells or progenitor cells having pro-angiogenic potential (e.g., CD34+EPC, mesenchymal stem cells derived from bone marrow); (b) transducing/transfecting the cells with at least one nucleic acid encoding antagomirs (antisense) to miRs 16, 21, 92a, 155 and others; and (c) administering the ex vivo transduced/transfected cells into the subject by any suitable route (e.g., intravenously or directly to a target site) (see at least the Abstract; Summary; section titled “Methods of autologous progenitor/stem cell therapy” on pages 8-9; paragraphs 24, 33 and 36).  Webster defined the term “antagomir” to encompass single stranded, double stranded, partially double stranded and hairpin structured chemically modified oligonucleotides that suppress or knockdown a microRNA in a sequence-dependent manner (first sentence of paragraph 24).  Webster also stated “In summary, CD34+/Lin- endothelial progenitor cells from CAD patients have multiple dysregulated (up and down-regulated) micro-RNAs that results in parallel dysregulation of multiple genes that regulate survival, proliferative and pro-angiogenic functions.  We predict that these changes are responsible for the poor outcome of autologous stem cell therapy for CAD and PAD.  We have also observed that the MSCs isolated from bone marrow of patients with CAD have significantly reduce proliferation compared with MSCs from We predict that the microenvironment of tissues of patients with CAD, that may be pro-inflammatory, affects the expression of specific micro RNAs and promotes cellular dysfunction that precludes effective autologous cell therapy of multiple cell types.  Manipulation of single or multiple micro-RNAs may reverse some of these defects and regain therapeutic activity” (paragraph [0008]).
Webster does not teach specifically a method of treating an ischemia-related disease such as a coronary artery disease (CAD) in a human subject by administering to the subject syngeneic stem cells or progenitor cells having pro-angiogenic potential that have been transduced/transfected ex vivo with at least one nucleic acid encoding antagomir to miR-375, and wherein said antagomir to miR-375 comprises the sequence of SEQ ID NO: 1. 
	Before the effective filing date of the present application (11/18/2014), Drau et al already taught methods of promoting healing of an injured tissue such as injured and/or ischemic heart by enhancing the homing/migration and enhancing engraftment of transplanted genetically modified cells (e.g., adult bone marrow derived cells such as mesenchymal stem cells (MSCs) or hematopoietic stem cells such as endothelial progenitor cells (EPCs)) into the injured and/or ischemic heart (Abstract and Summary of the Invention).  Drau et al stated “Preferably, the donor and recipient are of the same species; more preferably, the donor and recipient are genetically similar (or the same) at major histocompatibility loci.  For example, an autologous transplant (self donor of bone marrow-derived mesenchymal stem cells), a syngeneic transplant (identical twin donor), or allogeneic transplant (related donor, unrelated donor, or “mismatched” donor) is performed” (paragraph [0014]).
a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD by administering to the subject at least one or more inhibitors of miR-184, miR-31, miR-150, miR-375, miR-16 and others (see at least the Abstract; Summary of the Invention; particularly paragraphs 13, 53; Table 1 and example 1).  In example 1, Shen et al examined miRNA expression during retinal neovascularization using a murine model of oxygen-induced, ischemic retinopathy that results in reproducible, proliferative retinal neovascularization; and they stated “Nine miRNA (mmmu-miR-184, -31, -150, -409, -375, -129-5p, -124a, -29a, and -129-3p) had significantly reduced expression during neovascularization of ischemic retinas” (bottom of paragraph [0222]).
	Moreover, Reddi et al already disclosed that PAX8/PPARγ fusion protein (PPFP) inhibits aggressive tumorigenesis in vivo by decreasing neovascularization in human thyroid and mouse xenograft tumors; and PPFP upregulates tumor suppressor miRNAs miR-122 and miR-375 (Page 267, left column, last sentence continues to first sentence on right column).  Reddi et al also demonstrated that PPFP-mediated upregulation of tumor suppressor miRNAs miR-122 and miR-375 is associated with decreased angiogenesis, decreased cell proliferation and decreased tumor growth in the anaplastic thyroid cancer (ATC) cell line BHT-101 in vitro and in vivo (Abstract; section titled “Tumor inhibition by PPFP in select ATC cell lines involves upregulation of tumor suppressor microRNAs miR-122 and miR-375”; and Figures 1-2).
Furthermore, Elmen et al also disclosed a pharmaceutical composition comprising short single stranded oligonucleotides which are complementary to human microRNAs mir122a, miR155 and miR375, which are particularly effective at alleviating miRNA repression in vivo by the use of at least one LNA (see at least the Abstract and Summary of the Invention).  Elem et al also disclosed human miR-375 having the sequence of SEQ ID NO: 5 (5’-UUUGUUCGUUCGGCUCGCGUGA-3’).  The antisense sequence of the above human miR-375 comprises a sequence that is 100% identical to the sequence of SEQ ID NO: 1 of the present invention.
It would have been obvious for an ordinary skilled artisan before the effective filing date of the present application to modify a method of treating an ischemia-related disease in a human subject of Webster by also administering to the subject syngeneic stem cells or progenitor cells having pro-angiogenic potential that have been transduced/transfected ex vivo with at least one nucleic acid encoding antagomir to miR-375, including an antogomir comprising SEQ ID NO: 1, in light of the teachings of Dzau et al, Shen et al, Reddi et al, and Elmen et al as presented above.
An ordinary skilled artisan would have been motivated to carry out the above modifications because Dzau et al already taught at least using transplanted syngeneic cells (e.g., MSCs and/or EPCs) for treating injured and/or ischemic heart in a patient; Shen et al also taught a method of stimulating vascularization in a subject having or at risk of developing coronary artery disease (CAD), cardiac failure or ischemic CAD by administering to the subject at least one or more inhibitors of miR-375 and miR-16, along with the identification that miR-375 is one of nine miRNAs which expression is significantly reduced during neovascularization of ischemic retinas; and Reddi et al disclosed that PAX8/PPARγ fusion protein (PPFP) inhibits aggressive tumorigenesis in vivo by decreasing neovascularization in human thyroid and mouse xenograft tumors; and PPFP upregulates tumor suppressor miRNAs miR-122 and miR-375.  Moreover, the pharmaceutical composition comprising short single stranded oligonucleotides that are complementary to human miR375 of Elmen et al are particularly effective at alleviating miRNA repression in vivo via the use of at least one LNA.  
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Webster, Dzau et al, Shen et al, Reddi et al, and Elmen et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
The modified method resulting from the combined teachings of Webster, Dzau et al, Shen et al, Reddi et al, and Elmen et al is indistinguishable and encompassed by the presently claimed invention. Since the transduced/transfected syngeneic stem cells or progenitor cells having pro-angiogenic potential (e.g., bone marrow-derived MSCs and/or EPCs) in the modified method can withstand the adverse proinflammatory microenvironment of tissues in patients with CAD or other ischemic heart disease, they can survive, proliferate and/or at least differentiate into endothelial cells to yield more effective therapeutic results at the injured/ischemic heart via enhanced or increased angiogenesis, which in turn would result in fewer cardiomyocytes of the treated subject undergoing apoptosis as compared to an untreated subject.  Please noting that Webster already predicted that the microenvironment of tissues of patients with CAD, that may be pro-inflammatory, affects the expression of specific micro RNAs and promotes cellular dysfunction that precludes effective autologous cell therapy of multiple cell types; and manipulation of single or multiple micro-RNAs may reverse some of these defects and cardiomyocytes undergoing apoptosis due to an ischemic or reperfusion related injury” (last sentence of paragraph [0014]).
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ arguments related to the above rejection in the Amendment filed on 04/26/2021 (pages 7-8) have been fully considered, but they are respectfully not found persuasive for the following reasons.  
Applicants submitted the “unexpected” results of the present application, which show that miR-375 inhibited stem cells reduced the number of cardiomyocytes undergoing apoptosis; and therefore render the present invention non-obvious.  Applicants also argued that Webster does not teach or suggest using bone marrow-derived stem cells that have been treated with antagomirs to reduce apoptosis of cardiomyocytes in ischemia-related heart disease, nor does Webster provide any evidence or rationale for using bone marrow-derived stem cells that have been treated with antagomirs to reduce apoptosis of cardiomyocytes in the treatment of ischemia-related heart disease.  Applicants argued that none of Shen, Reddi or Elmen cures these deficiencies of Webster because none of these additional references teaches or suggests the use of miRNA-inhibited stem cells to reduce apoptosis of cardiomyocytes in ischemic heart disease or provides any evidence or rationale such that one could predict the success of such a treatment.
none of the instant claims requires that miR-375 inhibited stem cell contains only miR-375 antagomir (an miR-375 inhibitor).
Second, please refer to the above new ground of rejection for more details.  As stated in the above 103 rejection, the modified method resulting from the combined teachings of Webster, Dzau et al, Shen et al, Reddi et al, and Elmen et al is indistinguishable and encompassed by the presently claimed invention. Since the transduced/transfected syngeneic stem cells or progenitor cells having pro-angiogenic potential (e.g., bone-marrow derived MSCs and/or EPCs) in the modified method can withstand the adverse proinflammatory microenvironment of tissues in patients with CAD or other ischemic heart disease, they can survive, proliferate and/or at least differentiate into endothelial cells to yield more effective therapeutic results at the injured/ischemic heart via enhanced or increased angiogenesis, which would in turn result in fewer cardiomyocytes of the treated subject undergoing apoptosis as compared to an untreated subject.  Please noting that Webster already predicted that the microenvironment of tissues of patients with CAD, that may be pro-inflammatory, affects the expression of specific micro RNAs and promotes cellular dysfunction that precludes effective autologous cell therapy of multiple cell types; and manipulation of single or multiple micro-RNAs may reverse some of these defects and regain therapeutic activity.  Accordingly, there is nothing that is surprising or unexpected in the administration of miR-375 inhibited stem cells into a mammalian subject having an ischemic heart results in reduced the number of cardiomyocytes undergoing apoptosis as compared to an untreated subject, even though none of Webster, Shen, Reddi and Elmen explicitly discloses reduced apoptosis of cardiomyocytes in ischemia-related heart disease.  Dzau et al stated cardiomyocytes undergoing apoptosis due to an ischemic or reperfusion related injury” (last sentence of paragraph [0014]). 
Third, the standard under 35 U.S.C. 103 is a “reasonable” expectation of success.  An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Webster, Dzau et al, Shen et al, Reddi et al, and Elmen et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (US 2013/0302293) in view of Dzau et al (US 2008/0070830), Shen et al (US 2009/0281167), Reddi et al (Cancer Gene Therapy 20:267-275, 2013) and Elmen et al (US 8,163,708) as applied to claims 8-9, 13-14 and 17-19 above, and further in view of Krishnamurthy et al (Circ. Res. 109:1280-1289, 2011; IDS).  
The combined teachings of Webster, Dzau et al, Shen et al, Reddi et al and Elmen et al were presented above.  However, none of the cited references teaches that the method further comprises administering to a mammalian subject an effective amount of IL-10.
Before the effective filing date of the present application, Krishnamurthy et al already demonstrated that IL-10 increases transplanted EPC survival and function in the myocardium leading to attenuation of myocardial infarction (MI)-induced left ventricular dysfunction and remodeling (see at least the Abstract; sections titled “Systemic IL-10 therapy enhances retention and survival of transplanted EPCs in the ischemic myocardium” and “IL-10 therapy augments EPC-mediated neovascularization in the ischemic myocardium”).

An ordinary skilled artisan would have been motivated to further carry out the above modification because Krishnamurthy et al demonstrated successfully that IL-10 increases transplanted EPC survival and function in the myocardium leading to attenuation of myocardial infarction (MI)-induced left ventricular dysfunction and remodeling.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Webster, Dzau et al, Shen et al, Reddi et al, Elmen et al and Krishnamurthy et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
Therefore, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ argument related to the above rejection in the Amendment filed on 04/06/2021 (page 9) has been fully considered, but it is respectfully not found persuasive for the following reason.  
Applicants argued basically that the Krishnamurthy reference does not cure the deficiencies of the Webster, Shen, Reddi and Elmen references for the same reasons already set forth in the response for the rejection of claims 8-9, 13-14 and 17-19 above.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Webster (US 2013/0302293) in view of Dzau et al (US 2008/0070830), Shen et al (US 2009/0281167), Reddi et al (Cancer Gene Therapy 20:267-275, 2013) and Elmen et al (US 8,163,708) as applied to claims 8-9, 13-14 and 17-19 above, and further in view of Ito et al (PNAS106:8689-8694, 2009; IDS) and Engel et al (US 8,912,186).  
 The combined teachings of Webster, Dzau et al, Shen et al, Reddi et al and Elmen et al were presented above.  However, none of the cited references teaches that the method further comprises administering to a mammalian subject an effective amount of PDK-1 activator.
Before the effective filing date of the present application, Ito et al already demonstrated that PDK-1 plays a role in the regulation of normal cardiac function by preventing cardiomyocyte apoptosis and by preserving responsiveness to beta-adrenergic stimulation via a model of temporally regulated inactivation of Pdk1 specifically in the adult heart (see at least the Abstract).  Ito et al concluded “In this regard, up-regulation of PDK1 in the hearts may emerge as a potential therapeutic strategy for heart failure” (page 8693, right col., last sentence of second last paragraph).
at least small-molecule activators of PDK-1 for treating diseases associated with AGC kinases, PDK1 signaling and PKB signaling such as chronic inflammation and diabetes (see at least the Abstract; col. 7, lines 40-50; col. 8, lines 31-34; col. 10, lines 25-37; col. 12, lines 47-57; and Tables 1 and 3).  Table 1 lists various examples for compounds which selectively activate PKD-1, while Table 3 lists various allosteric activators of PDK1. 
Accordingly, it would have been obvious before the effective filing date of the present application for an ordinary skilled in the art to further modify the combined teachings of Webster, Dzau et al, Shen et al, Reddi et al and Elmen et al by further administering to the human subject at least an effective amount of PDK-1 activator in the form of small-molecule compounds, in light of the teachings of Ito et al and Engel et al as presented above.
An ordinary skilled artisan would have been motivated to further carry out the above modification because Ito et al already demonstrated that PDK-1 plays a role in the regulation of normal cardiac function by preventing cardiomyocyte apoptosis and by preserving responsiveness to beta-adrenergic stimulation; while Engel et al already disclosed at least small-molecule activators of PDK-1 in the form of a pharmaceutical composition for treating diseases associated with AGC kinases, PDK1 signaling and PKB signaling.
An ordinary skilled artisan would have a reasonable expectation of success in light of the teachings of Webster, Dzau et al, Shen et al, Reddi et al, Elmen et al, Ito et al and Engel et al; coupled with a high level of skill of an ordinary skilled artisan in the relevant art. 
prima facie obvious in the absence of evidence to the contrary.

Response to Arguments
Applicants’ argument related to the above rejection in the Amendment filed on 04/06/2021 (page 9) has been fully considered, but it is respectfully not found persuasive for the following reason.  
Applicants argued basically that none of Ito and Engel alone or in combination cures the deficiencies of Webster, Shen, Reddi and Elmen references for the same reasons already set forth in the response for the rejection of claims 8-9, 13-14 and 17-19 above.
Please refer to the Examiner’s same responses to Applicant’s arguments on the rejection of claims 8-9, 13-14 and 17-19 above.  The Ito reference and the Engel reference were cited mainly to supplement the combined teachings of Webster, Dzau, Shen, Reddi and Elmen on the limitation of dependent claim 22 which recites the limitation “wherein the method further comprises administering the subject an effective amount of PDK-1 activator”.  

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Ouaamari et al.  (Diabetes 57:2708-2717, 2008) disclosed miR-375 directly targets 3’-Phosphoinositide-dependent protein kinase-1 (PDK1) and reduces its protein level, and regulates glucose-induced biological responses in pancreatic beta-cells (Abstract).
2.	King et al (J. Biol. Chem. 275:18108-18113, 2000) disclosed sphingosine as a novel activator of 3-phosphoinositide-dependent kinase 1 (PDK-1).
3.	Vant’t Hof et al (Cytotherapy 9:477-487, 2007) disclosed direct delivery of syngeneic and allogeneic large-scale expanded multipotent adult progenitor cells improves cardiac function after myocardial infarct.

Conclusion
 No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507. 

To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to 

/QUANG NGUYEN/Primary Examiner, Art Unit 1633